           Case 2:21-cv-00696-TLN-KJN Document 21 Filed 07/20/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Defendants Rebekah Bills,
   Rachel LaChapelle, Michael Anderson,
 6 Amy S. Hitchcock, and the United States

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   GOVERNMENT APP SOLUTIONS, INC.,                    CASE NO. 2:21-CV-00696-TLN-KJN

11                                                      JOINT STIPULATION AND ORDER EXTENDING
                                   Plaintiff,           TIME TO RESPOND TO COMPLAINT FOR
12                                                      FEDERAL DEFENDANTS
                            v.
13
     FEDERAL BUREAU OF INVESTIGATION,
14   et al.,

15                                 Defendants.

16

17          Plaintiff Government App Solutions, Inc. and defendants Rebekah Bills, Rachel LaChapelle,

18 Michael Anderson, Amy S. Hitchcock, and the United States of America, sued herein as the Federal

19 Bureau of Investigation and the United States Attorney’s Office for the Eastern District of California,

20 jointly stipulate as follows:

21          Whereas, plaintiff initiated this action on April 18, 2021 (ECF 1);

22          Whereas, plaintiff filed a First Amended Complaint on April 29, 2021 (ECF 6);

23          Whereas, defendants Rebekah Bills, Rachel LaChapelle, Michael Anderson, and Amy S.

24 Hitchcock are current or former employees of the United States or one of its agencies, who have been

25 sued herein in connection with duties performed on the United States’ behalf;

26          Whereas, the United States Attorney’s Office for the Eastern District of California was served

27 with a summons in this case on June 4, 2021;

28

      JOINT STIPULATION AND ORDER EXTENDING TIME TO      1
      RESPOND TO COMPLAINT FOR FEDERAL DEFENDANTS
           Case 2:21-cv-00696-TLN-KJN Document 21 Filed 07/20/21 Page 2 of 3

 1          Whereas, under Federal Rule of Civil Procedure 12(a)(3), a response to the complaint from

 2 defendants Bills, LaChapelle, Anderson, and Hitchcock is due within 60 days after service of the

 3 complaint on the United States Attorney’s Office or 60 days after service on the individual defendants,

 4 whichever is later; and under Federal Rule of Civil Procedure 12(a)(2), a response to the complaint from

 5 defendant the United States is due within 60 days after service of the complaint on the United States

 6 Attorney’s Office;

 7          Whereas the undersigned counsel for the United States also is representing defendants Bills,

 8 LaChapelle, Anderson, and Hitchcock;

 9          Whereas, counsel for plaintiff and counsel for defendants the United States, Bills, LaChapelle,

10 Anderson, and Hitchcock have met and conferred and agreed to establish a single response date for these

11 defendants;

12          Therefore, it is hereby stipulated by and among plaintiff Government App Solutions, Inc., and

13 defendants Rebekah Bills, Rachel LaChapelle, Michael Anderson, Amy S. Hitchcock, and the United

14 States of America, named in the complaint as the Federal Bureau of Investigation and the United States

15 Attorney’s Office for the Eastern District of California, that the deadline by which these defendants must

16 respond to the First Amended Complaint shall be extended to and including September 13, 2021.

17
     Dated: July 19, 2021                                       PHILLIP A. TALBERT
18                                                              Acting United States Attorney
19
                                                      By: /s/ Philip A. Scarborough
20                                                        PHILIP A. SCARBOROUGH
                                                          Assistant United States Attorney
21
                                                                Attorneys for defendants Rebekah Bills,
22                                                              Rachel LaChapelle, Michael Anderson, Amy
                                                                S. Hitchcock, and the United States
23
     Dated: July 19, 2021                                       CYRUS ZAL, A PROFESSIONAL
24                                                              CORPORATION
25
                                                      By:          /s/ Cyrus Zal
26                                                              CYRUS ZAL
27                                                              Attorney for plaintiff Government App
                                                                Solutions, Inc.
28

      JOINT STIPULATION AND ORDER EXTENDING TIME TO         2
      RESPOND TO COMPLAINT FOR FEDERAL DEFENDANTS
           Case 2:21-cv-00696-TLN-KJN Document 21 Filed 07/20/21 Page 3 of 3

 1                                                    ORDER

 2         Good cause appearing, the stipulation of plaintiff Government App Solutions, Inc., and

 3 defendants Rebekah Bills, Rachel LaChapelle, Michael Anderson, Amy S. Hitchcock, and the United

 4 States of America, sued herein as the Federal Bureau of Investigation and the United States Attorney’s

 5 Office for the Eastern District of California, is hereby APPROVED. Defendants Bills, LaChapelle,

 6 Anderson, Hitchcock, and the United States shall file a response to the First Amended Complaint on or

 7 before September 13, 2021.

 8         IT IS SO ORDERED.

 9 DATED: July 20, 2021

10                                                             Troy L. Nunley
11                                                             United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT STIPULATION AND ORDER EXTENDING TIME TO     3
      RESPOND TO COMPLAINT FOR FEDERAL DEFENDANTS
